TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00129-CV



                Appellant, Old HH, Ltd. // Cross-Appellant, Mary Henderson

                                                  v.

                  Appellee, Mary Henderson // Cross-Appellee, Old HH, Ltd.


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 05-821-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant/cross-appellee Old HH, Ltd. has filed an unopposed motion requesting

abatement of this appeal while the parties pursue settlement. We grant the motion and abate the

appeal until August 30, 2010. If a settlement has been finalized by that date, the parties are

instructed to file a motion to reinstate and dismiss the appeal in accordance with their settlement

agreement. If the parties have not finalized their settlement by that date, they are instructed to file

a report informing this Court about the status of the appeal and, if necessary, requesting an extension

of the abatement.
                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Abated

Filed: June 16, 2010




                                              2